September 6 2013


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 13-0590


STATE OF MONTANA,

            Petitioner,

     v.

DISTRICT COURT OF THE THIRTEENTH                                   ORDER
JUDICIAL COURT OF MONTANA,
YELLOWSTONE COUNTY, THE
HONORABLE
G. TODD BAUGH, PRESIDING JUDGE,

            Respondent.



       The State of Montana has filed an Emergency Petition for Writ of Prohibition

requesting that this Court arrest the hearing scheduled today, September 6, 2013, at 1:30

p.m., before Respondent District Court in the matter of State of Montana v. Stacey Dean

Rambold, Cause No. DC-OS-62S.

       Following the District Court's oral pronouncement of sentence in this matter, in

open court on August 26, 2013, the State submitted to the District Court, in regular

course, a proposed written judgment conforming to the oral pronouncement of sentence.

The District Court has not signed the judgment, but instead issued a Notice and Order on

September 3,2013, scheduling today's hearing. The purpose of the hearing, as stated in
the Notice and Order, is to consider "amend[ing] the mandatory minimum portion of the

sentence" that was orally imposed. The District Court also stated in its Notice and Order
that a greater statutory minimum sentence appeared to be applicable. Despite the lack of
written judgment, the State filed a notice of appeal from the oral sentence.
      In its petition, the State argues that the post-sentencing proceeding initiated by the

District Court to amend the sentence is clearly unlawful and in excess of that court's

jurisdiction, and that a writ of prohibition is warranted, citing § 46-18-116(3), MCA, and

State v. Peterson, 2011 MT 22,359 Mont. 200, 247 P.3d 731. The State argues its appeal
should proceed. The petition states that Stacey Rambold has no objection to the State's

request that today's proceeding be arrested.     Both the State and Rambold have filed

pleadings with the District Court requesting the District Court to vacate today's hearing.

      We conclude that the stated intent of the District Court to alter the initially

imposed oral sentence in today's scheduled hearing is unlawful and that the proceeding

should be arrested pursuant to § 27-27-101, MCA. We take no position on the legality of

the imposed sentence, and will address the parties' arguments in that regard on appeal.

Therefore,

      IT IS HEREBY ORDERED that the petition for writ of prohibition is GRANTED

in part. The hearing scheduled for today in State of Montana v. Stacey Dean Rambold,

Cause No. DC-08-628, before Respondent District Court, is hereby VACATED.

      IT IS FURTHER ORDERED that the District Court will enter a written judgment

in State of Montana v. Stacey Dean Rambold, Cause No. DC-08-628, which conforms to

the sentence orally imposed by the District Court on August 26, 2013.

      The Clerk is directed to provide immediate notice hereof to counsel of record and
Respondent District Court, Hon. G. Todd Baugh, presiding.

      DATED this tttaay of September, 2013.




                                                                                      -

                                            2
                                                \/          .-..~              --
                                                      hiLtd i'o/tt1L

Chief Justice Mike McGrath and Justice Brian Morris would deny the petition.




                                          3